IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   April 15, 2008
                                 No. 07-60410
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

FREDERICK HAMILTON BANKS

                                            Petitioner-Appellant

v.

CONSTANCE REESE, Warden, Yazoo City Federal Correctional Institute

                                            Respondent-Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 5:07-CV-34


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Frederick Hamilton Banks, federal prisoner # 05711-068, appeals the
district court’s dismissal without prejudice of his 28 U.S.C. § 2241 petition. In
the district court, Banks contended that he was placed in a Special Housing Unit
at the Butner low-security facility in North Carolina and was transferred to the
prison in Yazoo City, Mississippi, in retaliation for exercise of his religious and
speech rights under the First Amendment and in violation of his due process
rights under the Fifth Amendment. On appeal, Banks contends that because he

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60410

is asserting that he is incarcerated in the wrong prison, § 2241 was the proper
vehicle for raising this challenge.
      Although Banks contends that In re Bonner, 151 U.S. 242 (1894), provides
him with the authority to challenge his facility of incarceration under § 2241, his
assertion is unavailing. At the time Bonner was decided, there was no Bureau
of Prisons (BOP) for incarcerating federal prisoners, and federal law did not
authorize the district court to sentence defendants such as Bonner to a state
penitentiary when the criminal offense provided for a maximum imprisonment
of not more than one year. By contrast, at the time Banks was sentenced, the
BOP existed as an entity to take custody of federal prisoners. Bonner is, thus,
inapposite. Banks has not established that his challenge to the BOP facility in
which he is incarcerated, essentially a challenge to the conditions of his
confinement, is properly raised under § 2241. See Olim v. Wakinekona, 461 U.S.
238, 244-45 (1983); Pierre v. United States, 525 F.2d 933, 935-36 (5th Cir. 1976).
The judgment of the district court is AFFIRMED.




                                        2